DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 2/17/2022.
 	Claims 1-20 are presented for examination.


Information Disclosure Statement 
The information disclosure statement(s) filed 1/21/2021 and 2/17/2022 have been considered. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 9,640,540).

Claims 1-5. Liaw teaches a Static Random Access Memory (SRAM) array (Fig. 1), comprising: a first subarray including a plurality of first SRAM cells (Fig. 1, Block 106, high speed);
 and a second subarray including a plurality of second SRAM cells (Fig. 1, 150, lower power consumption),
wherein each n-type transistor in the plurality of second SRAM cells includes a second work function stack different from the first work function stack (Fig. 1, Block 150, col. 6, lines 1-11, col. 15, lines 1-10);
wherein each p-type transistor in the plurality of first SRAM cells includes the second work function stack (Col. 15, lines 59 to col. 6, line 11),
wherein each p-type transistor in the plurality of second SRAM cells includes the first work function stack (Col. 15, lines 59 to col. 6, line 11);
wherein a threshold voltage of each p-type transistor in the plurality of first SRAM cells is greater than a threshold voltage of each p-type transistor in the plurality of second SRAM cells (Col. 15, lines 59 to col. 6, line 11);
wherein the first work function stack includes a titanium aluminum layer (Col. 23, line 66 to col. 24, line 1);
wherein the second work function stack includes at least one titanium nitride layer and the titanium aluminum layer disposed over the at least one titanium nitride layer (Col. 14, lines 15-40);
But fails to disclose wherein each n-type transistor in the plurality of first SRAM cells includes a first work function stack; wherein a threshold voltage of each n-type transistor in the plurality of first SRAM cells is smaller than a threshold voltage of each n-type transistor in the plurality of second SRAM cells (This is well-known in the art – lower NMOS Vth devices are faster and higher Vth devices have less leakage);
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a single-port device for the first subarray and second subarray to produce a memory device with both a high-speed subarray and a low standby power consumption subarray.

Claim 6. Liaw teaches the SRAM array of claim 1. But fails to disclose wherein the first subarray is disposed at a corner of the SRAM array and the second subarray surrounds the first subarray. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the arrays as needed, since it has been held that rearranging essential parts of an invention requires only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 7. Liaw teaches the SRAM array of claim 1 and further teaches wherein the SRAM array comprises a plurality of word lines extending along a first direction and a plurality of bit lines extending along a second direction perpendicular to the first direction (Fig. 1),
wherein the SRAM array has a length along the first direction and a width along the second direction (Fig. 1).

Claim 8. Liaw teaches the SRAM array of claim 7 and further teaches wherein the first subarray is parallel to the second subarray (Fig. 1), and wherein both the first subarray and the second subarray extend an entirety of the length of the SRAM array (Fig. 1).

Claim 9. Liaw teaches the SRAM array of claim 7 and further teaches,
wherein the first subarray is parallel to the second subarray (Fig. 1), and
wherein both the first subarray and the second subarray extend an entirety of the width of the SRAM array (Fig. 1).

Claim 10. Liaw teaches a memory device, comprising:
a Static Random Access Memory (SRAM) array (Fig. 1) comprising:
a first subarray including a plurality of first SRAM cells, and a second subarray including a plurality of second SRAM cells (Fig. 1),
wherein each n-type transistor in the plurality of second SRAM cells includes a second work function stack different from the first work function stack (Fig. 1, Block 150, col. 6, lines 1-11, col. 15, lines 1-10),
wherein each p-type transistor in the plurality of first SRAM cells includes the second work function stack (Col. 15, lines 59 to col. 6, line 11),
wherein each p-type transistor in the plurality of second SRAM cells includes the first work function stack (Col. 15, lines 59 to col. 6, line 1),
wherein a thickness of the second work function stack is greater than a thickness of the first work function stack (Col. 8, line 64 to col. 9, line 2, col. 15 lines 46 to 67).
But fails to disclose wherein each n-type transistor in the plurality of first SRAM cells includes a first work function stack.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a single-port device for the first subarray and second subarray to produce a memory device with both a high-speed subarray and a low standby power consumption subarray.


Claim 11. Liaw teaches the memory device of claim 10 and further teaches wherein the first work function stack includes a titanium aluminum layer (Col. 23, line 66 to col. 24, line 1);
wherein the second work function stack includes at least one titanium nitride layer and the titanium aluminum layer disposed over the at least one titanium nitride layer (Col. 14, lines 15-40). 

Claim 16. Liaw teaches a memory device (Fig. 1), comprising:
a Static Random Access Memory (SRAM) array (Fig. 1) comprising:
a first subarray including a plurality of first SRAM cells, and a second subarray including a plurality of second SRAM cells (Fig. 1);
a word line driver coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of word lines extending along a first direction (Fig. 1, inherent);
and a read/write block coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of bit lines extending along a second direction perpendicular to the first direction (Fig. 1, inherent),
wherein each n-type transistor in the plurality of second SRAM cells includes a second work function stack different from the first work function stack (Fig. 1, Block 150, col. 6, lines 1-11, col. 15, lines 1-10),
wherein each p-type transistor in the plurality of first SRAM cells includes the second work function stack (Col. 15, lines 59 to col. 6, line 11),
wherein each p-type transistor in the plurality of second SRAM cells includes the first work function stack (Col. 15, lines 59 to col. 6, line 11),
wherein the first work function stack includes a titanium aluminum layer (Col. 23, line 66 to col. 24, line 1);
wherein the second work function stack includes at least one titanium nitride layer and the titanium aluminum layer disposed over the at least one titanium nitride layer (Col. 14, lines 15-40).
But fails to disclose wherein each n-type transistor in the plurality of first SRAM cells includes a first work function stack.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a single-port device for the first subarray and second subarray to produce a memory device with both a high-speed subarray and a low standby power consumption subarray.

Claim 19. Liaw teaches the memory device of claim 16. But fails to disclose wherein the first subarray is disposed farther away from the word line driver than the second subarray. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the arrays as needed, since it has been held that rearranging essential parts of an invention requires only routine skill in the art. In re Japikse, 86 USPQ 70.


Claim 20. Liaw teaches the memory device of claim 16. But fails to disclose wherein the first subarray is disposed farther away from the read/write block than the second subarray. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the arrays as needed, since it has been held that rearranging essential parts of an invention requires only routine skill in the art. In re Japikse, 86 USPQ 70.


Allowable Subject Matter
Claims 12-15 and 17-18 are objected to.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory device, further comprising:
a word line driver coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of word lines extending along a first direction; and a read/write block coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of bit lines extending along a second direction perpendicular to the first direction, wherein each n-type transistor in the word line driver and the read/write block comprises	a third work function stack different from the first work function stack or the second work function stack, as set forth in the combination of claims 10 and 12.
Regarding claim 13, it is allowable at least because it is dependent on dependent claim 12.
The closest prior art, Liaw (US 9,640,540) discloses similar teachings but fails to disclose the limitations recited above. Liaw thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory device, further comprising:
further comprising: a word line driver coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of word lines, wherein the word line driver comprises a high-speed region and a standard region, wherein each n-type transistor in the high-speed region includes the first work function stack, wherein each n-type transistor in the standard region includes a third work function stack different from the first work function stack or the second work function stack, as set forth in the combination of claims 10 and 14.
The closest prior art, Liaw (US 9,640,540) discloses similar teachings but fails to disclose the limitations recited above. Liaw thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory device, further comprising:
further comprising: a read/write block coupled to the plurality of first SRAM cells and the plurality of second SRAM cells via a plurality of bit lines, wherein the read/write block comprises a high-speed block and a standard block, wherein each n-type transistor in the high-speed block includes the first work function stack, wherein each n-type transistor in the standard block includes a third work function stack different from the first work function stack or the second work function stack, as set forth in the combination of claims 10 and 15.
The closest prior art, Liaw (US 9,640,540) discloses similar teachings but fails to disclose the limitations recited above. Liaw thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory device, wherein the word line driver includes a first portion and a second portion, wherein the plurality of word lines include a first plurality of word lines and a second plurality of word lines, wherein the first portion is coupled to the first subarray via the first plurality of word lines, wherein the second portion is coupled to the second subarray via the second plurality of word lines wherein each n-type transistor in the first portion includes the first work function stack, and wherein each n-type transistor in the second portion includes the second work function stack, as set forth in the combination of claims 16 and 17.
The closest prior art, Liaw (US 9,640,540) discloses similar teachings but fails to disclose the limitations recited above. Liaw thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory device, wherein the read/write block includes a first block and a second block, wherein the plurality of bit lines include a first plurality of bit lines and a second plurality of bit lines, wherein the first block is coupled to the first subarray via the first plurality of bit lines, wherein the second block is coupled to the second subarray via the second plurality of bit lines wherein each n-type transistor in the first block includes the first work function stack, and wherein each n-type transistor in the second block includes a third work function stack different from the first work function stack or the second work function stack., as set forth in the combination of claims 16 and 18.
The closest prior art, Liaw (US 9,640,540) discloses similar teachings but fails to disclose the limitations recited above. Liaw thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Weber (US 20150041900) discloses a similar device.
b) Liaw (US 10,276,581) discloses a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827